Citation Nr: 1721701	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1964 to June 1968 and March 2003 to March 2005, including in the Republic of Vietnam, with additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2016, the Board sought a medical opinion from a Veterans Health Administration (VHA) expert.  38 C.F.R. § 20.901(a).


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are the result of in-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has been diagnosed with bilateral sensorineural hearing loss since 2010 and reports tinnitus for the last 10 years.  He maintains that both conditions are due to noise exposure during his active duty service and his 33 years of Reserve service.  The Veteran maintains that he had no hearing protection during active duty or Reserve service but did wear hearing protection at his civilian occupation.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

As noted, the Veteran has been diagnosed with bilateral hearing loss for VA purposes and is competent to report his tinnitus.  38 C.F.R. § 3.385; Charles v. Principi, 16 Vet. App 370, 374-75 (2002); October 2010 VA examination report.  The Veteran's military occupational specialty (MOS) of aircraft mechanic during his first period of active duty indicates a highly probable likelihood of exposure to hazardous noise levels, as such, exposure to in-service acoustic trauma is conceded.  Thus, the first two elements of service connection are met.

Regarding element three, nexus, there is conflicting evidence.  Specifically, the October 2010 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not due to or a result of service.  In his rationale, the examiner noted that entry and exit audiograms showed normal hearing bilaterally with no significant change in thresholds and that the Veteran has extensive post-service noise exposure.  

In a letter dated September 2016, the VHA expert audiologist opined that, resolving all doubt in the Veteran's favor, it was at least as likely as not that Veteran's the hearing loss and tinnitus are due to in-service noise exposure, noting the Veteran's MOS and associated noise exposure due to job duties.  

Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


